Title: From Thomas Jefferson to Gideon Granger, 20 May 1803
From: Jefferson, Thomas
To: Granger, Gideon


          
            Dear Sir 
                     
            Washington May 20. 1803.
          
          I recieved last night yours of the 13th. and rejoice that in some forms, tho’ not in all, republicanism shows progress in Connecticut. as Clerical bondage is the root of the evil, I have more hopes, from the petition you inclosed me, of seeing that loosened, than from any other agency. the lawyers, the other pillar of federalism, are from the nature of their calling so ready to take either side, that as soon as they see as much, or perhaps more money to be got on one side than the other, they will tack over. the clergy are unwilling to exchange the certain resource of legal compulsion for the uncertain one of their own merit & industry. altho’ the solidity & duration of republicanism in these states is so certain, that I would  give one dollar to ensure it’s ascendancy during our lives, yet the three federal states of New England withdrawn from their affections to the constituted authorities, form a stock on which the feeble branches of federalism in the other states engraft themselves, nourish their malcontent habits, & keep open the bleeding wounds of society. their recognition therefore of their own principles in those from whom they have been persuaded to separate is desirable as well to harmonize as to consolidate the strength of the Union. it is possible my letter may have led you into an error in which I may have been myself. it is now said by the federalists that another tory Lewis is elected in opposition to Moore. and they make it probable by stating the fact that another republican candidate took from Moore 400. votes, which gave a majority of 200. to Lewis when Moore would otherwise have had a majority of 200. if this be true, we shall have 4. federalists out of 22. in Congress. this is the more curious as in our legislature we shall have but 15. out of 200. but the fact is that there is so little federalism in Virginia that it is not feared, nor attended to, nor a principle of voting. what little we have is in the string of presbyterian counties in the valley between the blue ridge & North mountain where the clergy are as bitter as they are in Connecticut. our advices from Paris & London are to the last of March. war, tho’ deprecated by Buonaparte, will hardly be avoided. Accept my friendly salutations & respects.
          
            Th: Jefferson
          
        